          Case 4:19-cr-00361-MWB Document 42 Filed 06/16/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                  )    CRIMINAL NO. 4:19-CR-361-1
                                            )
                                            )    (BRANN, D.J.)
          v.                                )
                                            )    (ARBUCKLE, M.J.)
 JABIN GODSPOWER OKPAKO,                    )
              Defendant                     )
                MEMORANDUM OPINION FOR BAIL DECISION
           Defendant Jabin Godspower Okpako’s Motion for Bail (Doc. 37)

I.    INTRODUCTION

      Before the Court is Mr. Okapko’s Motion for Reconsideration of Detention

Order (Doc. 37). I issued an Original Order of Detention (Doc. 17) on December 17,

2019. The parties have filed their Briefs (Docs. 40, 41), and this Motion is ready for

disposition. For the reasons below, the request for release from detention will be

denied.

II.   REVIEW OF PREVIOUS BAIL DECISION

      On December 12, 2019, two individuals, including Mr. Okpako, were indicted

on charges of Conspiracy to Commit Mail and Wire Fraud, Wire Fraud, Conspiracy

to Launder Monetary Instruments, Engaging in Monetary Transactions Derived

From Unlawful Activity, and False Statements. Mr. Okpako had his Initial

Appearance and Arraignment on December 17, 2019. (Doc. 9). At that time, I

concluded that Mr. Okpako should remained detained pending his trial. I reasoned

                                        Page 1 of 4
        Case 4:19-cr-00361-MWB Document 42 Filed 06/16/20 Page 2 of 4




that no condition or combination of conditions of release would reasonably assure

the defendant’s appearance as required. I noted that Mr. Okpako is subject to a

lengthy term of incarceration if convicted of the charged offenses and has a lack of

financially responsible sureties. I also noted his significant ties outside of the United

States but lack of significant community or family ties to this district.

III.   STANDARD OF REVIEW

       The Court has continuing jurisdiction to review its own bail decisions.

       18 U.S.C. § 3142(b) provides:

       The judicial officer shall order the pretrial release of the person on
       personal recognizance, or upon execution of an unsecured appearance
       bond in an amount specified by the court, subject to the condition that
       the person not commit a Federal, State, or local crime during the period
       of release . . . unless the judicial officer determines that such release
       will not reasonably assure the appearance of the person as required or
       will endanger the safety of any other person or the community.

18 U.S.C. § 3142(b).

       The Court will consider the following factors: (1) the nature and

circumstances of the offense charged, including whether the offense is a crime of

violence; (2) the weight of the evidence against the person; (3) the history and

characteristics of the person (physical and mental condition, family ties,

employment, financial resources, community ties, past conduct, etc.); and (4) the

nature and seriousness of the danger to any person or the community that would be

posed by the person’s release. 18 U.S.C. § 3142(g).
                                         Page 2 of 4
        Case 4:19-cr-00361-MWB Document 42 Filed 06/16/20 Page 3 of 4




IV.   DISCUSSION

      After review of the parties’ Briefs (Docs. 40, 41), my conclusion that Mr.

Okpako should remain detained is unchanged. Mr. Okpako was allegedly involved

in an extensive money laundering network. If convicted, Mr. Okpako faces a

substantial term of imprisonment. Most of the charges against Mr. Okpako carry a

maximum term of imprisonment of twenty (20) years. Based on these charges, Mr.

Okpako has a strong motivation to flee.

      Mr. Okpako has minimal ties to the Middle District of Pennsylvania other than

his new wife, Christine Bradley Okpako, who is also his co-defendant. Mr. Okpako

is a Nigerian national with residency in the United States based on his marriage to

Christine Bradley Okpako. Mr. Okpako came to the United States just over two (2)

years ago. Mr. Okpako has direct foreign ties to both Nigeria and Ghana – countries

where he allegedly transferred substantial amounts of money as a part of the alleged

scheme.

      Mr. Okpako’s alleged involvement in the extensive money laundering

network included handling a volume of funds exceeding $1.8 million. Further, the

Government provides a photograph that appears to be Mr. Okpako, Christine

Bradley Okpako, and a considerable amount of one hundred (100) dollar bills. (Doc.

41-1). A review of the photograph appears to show at least seventy-five (75) one



                                       Page 3 of 4
        Case 4:19-cr-00361-MWB Document 42 Filed 06/16/20 Page 4 of 4




hundred dollar bills – $7,500. Id. Mr. Okpako’s possible access to considerable sums

of money also demonstrate a risk of flight.

      Based on the foregoing, I conclude that Mr. Okpako remains a flight risk.

V.    CONCLUSION

      For the reasons set forth above, I conclude that Mr. Okpako is a flight risk and

that pre-trial release is not appropriate at this time. Mr. Okpako’s Motion for

Reconsideration of Detention Order (Doc. 37) will be denied. An appropriate order

follows.


Dated: June 16, 2020                          BY THE COURT

                                              s/William Arbuckle
                                              William Arbuckle
                                              U.S. Magistrate Judge




                                        Page 4 of 4
